DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 17, 2022 has been entered.

Claim Objections
Claims 1-2 and 19 are objected to because of the following informalities:  the limitation “at least 10 to 1000” does not appear to have a proper limit in view of the recited “at least”. It is not clear whether the particle diameters can be relatively tailored such that one is infinitively smaller than another one. Further, claim 2 does not appear to be further limiting what is recited in claim 1. Appropriate correction is required.
						 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0018687 A1 to West et al. (“West”) in view of DE 10 2014 118 449 A1 to Dominik et al. (“Dominik”).												As to claim 1, although West discloses an optoelectronic component (120) comprising: a semiconductor chip (121, 136) configured to emit radiation; a housing (123, 132, 133, 134, 135, 137) comprising sidewalls with a recess (occupied by the semiconductor chip) between the sidewalls; wherein the semiconductor chip (121, 136) is arranged in the recess (occupied by the semiconductor chip); and wherein the sidewalls comprise a reflection element (132, 133, 134, 135, 137) configured to reflect radiation emitted from the semiconductor chip (121, 136); wherein the reflection element (132, 133, 134, 135, 137) has a matrix material (132, 135) with diffuser particles (133) and filler particles (137) embedded therein; wherein the filler particles (137) comprise scatter particles (137) embedded therein and/or a ceramic comprising scatter particles in sintered form (See Fig. 4, Fig. 10, ¶ 0042, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0048, ¶ 0050, ¶ 0063, ¶ 0064, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0068) (Notes: the recited “housing” is met by accommodating the semiconductor chip. Further, the limitation “reflection”, “diffuser”, and “filler” do not specify any particular structure/material as particles have degrees of being reflective and are “diffusers” and “fillers”), West does not further disclose wherein an average particle diameter of the diffuser particles is smaller than an average particle diameter of the filler particles by a factor ranging from at least 10 to 1000; wherein the filler particles comprise a matrix having the scatter particles embedded therein.			However, West does disclose wherein an average particle diameter of the diffuser particles (133) is about 5 μm (See ¶ 0063) and Dominik does disclose wherein the filler particles (500) comprise a matrix (510) having the scatter particles (410) embedded therein, wherein an average particle diameter of the filler particles (500) is about 1 μm to 1000 μm such that West in view of Dominik discloses wherein an average particle diameter of the diffuser particles is smaller than an average particle diameter of the filler particles by a factor ranging from at least 10 to 1000 (See Fig. 1, Fig. 2, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0048).				In view of the teaching of Dominik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of West to have wherein an average particle diameter of the diffuser particles is smaller than an average particle diameter of the filler particles by a factor ranging from at least 10 to 1000; wherein the filler particles comprise a matrix having the scatter particles embedded therein because the filler particles having a greater diameter to include the matrix can further provide improved mechanical stability and be optimized based on the amount of the scattering particles within thereof (See ¶ 0048).		As to claim 2, West in view of Dominik further discloses wherein the diffuser particles (133) have an average particle diameter (5 μm) smaller by a factor of at least 10 as compared to (50 μm, 1000 μm) the filler particles (500) (See West ¶ 0063, ¶ 0065 and Dominik Fig. 2, ¶ 0048).									As to claim 4, West further discloses wherein the matrix material (132, 135) comprises epoxide, silicone, hybrid material, or a combination thereof (See ¶ 0064, ¶ 0065).													As to claim 5, West further discloses wherein the diffuser particles (133, 137 in 132) comprise AI2O3, Ta2O5, ZrO2, ZnO, SiNx, SiOxNy, SiO2, TiO2, ZrO2, HfO2, Nb2O5, MgF2, or combinations thereof (See ¶ 0065, ¶ 0068) (Notes: 137 in the lower layer 132 is positioned differently from 137 in the upper layer 135).						As to claim 8, West in view of Dominik further discloses wherein the concentration of the scatter particles (137/410) in the filler particles (500) corresponds to the concentration of the diffuser particles (133) in the matrix (510) (See West ¶ 0063, ¶ 0064, ¶ 0065, ¶ 0068 and Dominik Fig. 2), where the corresponding concentrations may be determined by the distribution in the matrix material, reflectivity, and/or diameters).		As to claim 9, although West does not specifically disclose wherein an amount of the diffuser particles (133) in the reflection element (132, 135) ranges from 10 wt% to 30 wt% in the reflection element (132, 135), West does teach the diffuser particles (133) are limited in the lower part of the semiconductor chip (121, 136) to provide electrical conduction (See Fig. 10, ¶ 0063).										Thus, it would have been obvious to one of ordinary skill in the art to choose an appropriate and limited amount of the diffuser particles in the reflection element such as about 10 wt% as the diffuser particles are merely positioned in the lower part of the semiconductor chip to provide electrical conduction. 							As to claim 11, West in view of Dominik further discloses wherein the filler particles (500) have a particle diameter ranging from 25 μm to 50 μm (See Dominik ¶ 0048) (Notes: the diameter of the filler particles can be optimized based on the amount of the scattering particles within thereof).								As to claim 15, West further discloses wherein the reflection element (132, 133, 134, 135, 137) serves to insulate a printed circuit board (123) (See Fig. 2, Fig. 10, ¶ 0011, ¶ 0063) (Notes: the reflection element or the diffuser particles are suspended and do not conduct current to insulate the printed circuit board).						As to claim 16, West further discloses wherein the housing (123, 132, 133, 134, 135, 137) is in direct contact with a carrier (131) (See Fig. 10, ¶ 0063).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0018687 A1 to West et al. (“West”) and DE 10 2014 118 449 A1 to Dominik et al. (“Dominik”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0019098 A1 to Chan et al. (“Chan”) and RP PHOTONICS ENCYCLOPEDIA by Dr. Rüdiger Paschotta (“Paschotta”). The teachings of West and Dominik have been discussed above.												As to claim 6, although West in view of Dominik discloses wherein the filler particles (500) comprise glass (510) as the matrix (510) having the scatter particles (137/410) embedded therein (See Dominik ¶ 0048), West and Dominik do not further disclose wherein the glass is a tellurite glass, a silicate glass, an aluminosilicate glass, a borate glass, a borosilicate glass, a phosphate glass, or combinations thereof.			However, Chan in view of Paschotta does disclose wherein the glass is a tellurite glass, a silicate glass, an aluminosilicate glass, a borate glass, a borosilicate glass, a phosphate glass, or combinations thereof (See Chan ¶ 0057 and Paschotta).			In view of the teachings of West, Dominik, Chan, and Paschotta, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of West and Dominik to have wherein the glass is a tellurite glass, a silicate glass, an aluminosilicate glass, a borate glass, a borosilicate glass, a phosphate glass, or combinations thereof because a silicate glass is a very common glass that exhibits good transparency (See Chan and Paschotta). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0018687 A1 to West et al. (“West”) and DE 10 2014 118 449 A1 to Dominik et al. (“Dominik”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0139088 A1 to Iki et al. (“Iki”). The teachings of West and Dominik have been discussed above.		As to claim 7, although West in view of Dominik discloses an amount of the scatter particles (137/410) in the filler particles (500) in relation to the total matrix (510) (See Dominik Fig. 2), West and Dominik do not further disclose wherein the amount of the scatter particles in the filler particles ranges from 45 wt% to 70 wt% in relation to the total matrix.											However, Iki does disclose wherein the amount of the scatter particles (22) in the filler particles (20) ranges from 45 wt% to 70 wt% in relation to the total matrix (21) (See Fig. 2, ¶ 0030, ¶ 0034, ¶ 0035).										In view of the teaching of Iki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of West and Dominik to have wherein the amount of the scatter particles in the filler particles ranges from 45 wt% to 70 wt% in relation to the total matrix because the amount can be adjusted to obtain desirable refraction/reflection/diffusion (See ¶ 0034, ¶ 0035).											 		Lastly, the applicant also has not established the critical nature of the average particle diameter, amount of the scatter particles in the filler particles, amount/concentration of the diffuser particles in the matrix/reflection element, and filler particle diameter. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 									It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Claims 1-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0018687 A1 to West et al. (“West”) in view of U.S. Patent Application Publication No. 2009/0050911 A1 to Chakraborty (“Chakraborty”) and DE 10 2014 118 449 A1 to Dominik et al. (“Dominik”).										As to claim 1, although West discloses an optoelectronic component (120) comprising: a semiconductor chip (121, 136) configured to emit radiation; a housing (123, 132, 133, 134, 135, 137) comprising sidewalls with a recess (occupied by the semiconductor chip) between the sidewalls; wherein the semiconductor chip (121, 136) is arranged in the recess (occupied by the semiconductor chip); and wherein the sidewalls comprise a reflection element (135, 137) configured to reflect radiation emitted from the semiconductor chip (121, 136); wherein the reflection element (135, 137) has a matrix material (135) with diffuser particles (137) and filler particles (137) embedded therein; wherein the filler particles (137) comprise scatter particles (137) embedded therein and/or a ceramic comprising scatter particles in sintered form (See Fig. 4, Fig. 10, ¶ 0042, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0048, ¶ 0050, ¶ 0063, ¶ 0064, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0068) (Notes: the recited “housing” is met by accommodating the semiconductor chip. Further, the limitation “reflection”, “diffuser”, and “filler” do not specify any particular structure/material as particles have degrees of being reflective and are “diffusers” and “fillers”), West does not further disclose wherein an average particle diameter of the diffuser particles is smaller than an average particle diameter of the filler particles by a factor ranging from at least 10 to 1000; wherein the filler particles comprise a matrix having the scatter particles embedded therein.					However, Chakraborty does disclose particles of different sizes and/or different indices of refraction, and/or different materials scatter light via reflection, refraction, and diffraction such that Chakraborty discloses wherein an average particle diameter of the diffuser particles (206, 208) of less than approximately 1 micrometer is smaller than an average particle diameter of the filler particles (206, 208) of approximately 1-2 micrometers (206, 208) (See Fig. 2, Fig. 5, ¶ 0016-¶ 0017, ¶ 0033-¶ 0034, ¶ 0042-¶ 0062, Claim 16, Claim 17). 									Further, Dominik does disclose wherein the filler particles (500) comprise a matrix (510) having the scatter particles (410) embedded therein, wherein the average particle diameter is between 1 micrometer to 1000 micrometer (See Fig. 1, Fig. 2, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0048).					In view of the teachings of Chakraborty and Dominik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of West to have wherein an average particle diameter of the diffuser particles is smaller than an average particle diameter of the filler particles by a factor ranging from at least 10 to 1000; wherein the filler particles comprise a matrix having the scatter particles embedded therein because the various diameters interact with the emitted radiation differently and are optimized to obtain desired output (See Chakraborty ¶ 0043). Further, the matrix can further provide improved mechanical stability (See Dominik ¶ 0048).										As to claim 2, West in view of Chakraborty and Dominik further discloses wherein the diffuser particles (137/206, 208) have an average particle diameter (1 μm) smaller by a factor of at least 10 as compared to (1000 μm) the filler particles (500) (See Chakraborty ¶ Claim 16, Claim 17 and Dominik Fig. 2, ¶ 0048).				As to claim 3, West in view of Chakraborty and Dominik further discloses wherein the scatter particles (137/206, 208) comprise the same material as the diffuser particles (137/206, 208) and are selected from a group comprising AI2O3, Ta2O5, ZrO2, ZnO, SiNx, SiOxNy, SiO2, TiO2, ZrO2, HfO2, Nb2O5, MgF2, or combinations thereof, wherein the diffuser particles (133) are dispersed in the matrix material (135), wherein the filler particles (500) comprise glass (510) as the matrix (510) having scatter particles (137/206, 208/410) embedded therein and/or wherein the ceramic comprises the scatter particles in sintered form (See West Fig. 10, Chakraborty ¶ 0062, and Dominik Fig. 2, ¶ 0043, ¶ 0048).											As to claim 18, although West discloses an optoelectronic component (120) comprising: a semiconductor chip (121, 136) configured to emit radiation; a housing (123, 132, 133, 134, 135, 137) comprising sidewalls with a recess (occupied by the semiconductor chip) between the sidewalls; wherein the semiconductor chip (121, 136) is arranged in the recess (occupied by the semiconductor chip); and wherein the sidewalls comprise a reflection element (135, 137) configured to reflect radiation emitted from the semiconductor chip (121, 136); wherein the reflection element (135, 137) has a matrix material (135) with diffuser particles (137) and filler particles (137) embedded therein, wherein the filler particles (137) comprise scatter particles (137) embedded therein and/or a ceramic comprising scatter particles in sintered form (See Fig. 4, Fig. 10, ¶ 0042, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0048, ¶ 0050, ¶ 0063, ¶ 0064, ¶ 0065, ¶ 0066, ¶ 0067, ¶ 0068) (Notes: the recited “housing” is met by accommodating the semiconductor chip. Further, the limitation “reflection”, “diffuser”, and “filler” do not specify any particular structure/material as particles have degrees of being reflective and are “diffusers” and “fillers”), West does not further disclose wherein the diffuser particles are different from the filler particles; wherein the filler particles comprise a matrix having the scatter particles embedded therein; wherein the scatter particles comprise the same material as the diffuser particles.					However, Chakraborty does disclose particles of different sizes and/or different indices of refraction, and/or different materials scatter light via reflection, refraction, and diffraction such that Chakraborty discloses wherein the diffuser particles (206, 208) are different from the filler particles (206, 208) by different sizes; wherein the scatter particles (206, 208) comprise the same material as the diffuser particles (206, 208) (See Fig. 2, Fig. 5, ¶ 0016-¶ 0017, ¶ 0033-¶ 0034, ¶ 0042-¶ 0062, Claim 16, Claim 17). 		Further, Dominik does disclose wherein the filler particles (500) comprise a matrix (510) having the scatter particles (410) embedded therein (See Fig. 1, Fig. 2, ¶ 0039, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0048).					In view of the teachings of Chakraborty and Dominik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of West to have wherein the diffuser particles are different from the filler particles; wherein the filler particles comprise a matrix having the scatter particles embedded therein; wherein the scatter particles comprise the same material as the diffuser particles because the various sizes/diameters interact with the emitted radiation differently and are chosen to obtain desired output (See Chakraborty ¶ 0043). Further, the matrix can further provide improved mechanical stability (See Dominik ¶ 0048).													As to claim 19, West in view of Chakraborty and Dominik further discloses wherein an average particle diameter (1 μm) of the diffuser particles (137/206, 208) is smaller than the average particle diameter (1000 μm) of the filler particles (500) by a factor ranging from at least 10 to 1000 (See Chakraborty ¶ Claim 16, Claim 17 and Dominik Fig. 2, ¶ 0048).	

Allowable Subject Matter
Claim 10 is allowed.
Response to Arguments
Applicant's arguments with respect to claims 1 and 18 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Chang et al. (US 2009/0267090 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815